10-4679-ag
         Benavidez-Mira v. Holder
                                                                                         BIA
                                                                                     Rohan, IJ
                                                                                 A094 939 064
                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT
                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 8th day of March, two thousand twelve.
 5
 6
 7       PRESENT:
 8                DENNIS JACOBS,
 9                     Chief Judge,
10                PETER W. HALL,
11                GERARD E. LYNCH,
12                     Circuit Judges.
13       _____________________________________
14
15       MAURA ELIZABETH BENAVIDEZ-MIRA,
16                Petitioner,
17
18                           v.                                   10-4679-ag
19                                                                NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:                    Gary J. Yerman, New York, NY.
26
27       FOR RESPONDENT:                    Tony West, Assistant Attorney General;
28                                          Michelle Gorden Latour, Deputy
29                                          Director; Matthew A. Crapo, Trial
30                                          Attorney, Office of Immigration
31                                          Litigation, United States Department of
32                                          Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a
 2   Board of Immigration Appeals (“BIA”) decision, it is hereby
 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.
 5       Petitioner Maura Elizabeth Benavidez-Mira, a native and

 6   citizen of El Salvador, seeks review of an October 20, 2010,

 7   decision of the BIA affirming the November 4, 2008, decision

 8   of Immigration Judge (“IJ”) Patricia A. Rohan denying her

 9   application for asylum, withholding of removal and relief

10   under the Convention Against Torture (“CAT”).    In re Maura

11   Elizabeth Benavidez-Mira, No. A094 939 064 (B.I.A. Oct. 20,

12   2010), aff’g No. A094 939 064 (Immig. Ct. N.Y. City Nov. 4,

13   2008).    We assume the parties’ familiarity with the underlying

14   facts and procedural history of the case.

15       Under the circumstances of this case, we review the IJ’s

16   decision as modified by the BIA decision.    See Xue Yong Hang

17   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   The applicable standards of review are well established.

19   8 U.S.C. § 1252(b)(4)(B); Aliyev v. Mukasey, 549 F.3d 111,

20   115-16 (2d Cir. 2008).

21       Substantial evidence supports the agency’s conclusion

22   that Benavidez-Mira was not entitled to asylum or withholding

23   of removal because she failed to demonstrate that she faced

                                     2
 1   persecution on the basis of a protected ground.     See 8 U.S.C.

 2   § 1158(b)(1)(B)(i); 8 U.S.C. § 1231(b)(3)(A).     Benavidez-Mira

 3   argues that the gang members harassed her on the basis of an

 4   imputed political opinion, i.e., that she opposes them and

 5   supports the government’s efforts to fight crime, and on the

 6   basis of her social group.     The record, however, does not

 7   compel the conclusion that any imputed political opinion or

 8   social group motivated the gang members.     Benavidez-Mira

 9   described being harassed and threatened, but she testified

10   that the gang members acted to keep her silent about her

11   stepfather’s role in the death of their neighbor.     Similarly,

12   her mother testified that she believed that the gang members,

13   who were related to the stepfather, were harassing her

14   daughter at his behest, in order to keep her from speaking

15   about his criminal activity.     Substantial evidence therefore

16   supports the finding that the gang members were acting on

17   personal motives, and not on account of any political opinion

18   they believed Benavidez-Mira held or any social group to which

19   she belonged.   See INS v. Elias-Zacarias, 502 U.S. 478, 482-83

20   (1992); In re Y-G-, 20 I&N Dec. 794, 799 (BIA 1994).

21   Accordingly, the agency did not err in denying asylum and

22   withholding of removal.   See 8 U.S.C.§ 1158(b)(1)(B)(i)


                                      3
 1   8 U.S.C. § 1231(b)(3)(A); see also Elias-Zacarias, 502 U.S. at

 2   482-83.

 3       Substantial evidence also supports the agency’s

 4   conclusion that Benavidez-Mira failed to demonstrate a

 5   likelihood of torture by the Salvadoran government or with its

 6   acquiescence.     The agency’s regulations define torture, in

 7   pertinent part, “as any act by which severe pain or suffering

 8   . . . is intentionally inflicted” for certain purposes “by or

 9   at the acquiescence of a public official or other person

10   acting in an official capacity.”    8 C.F.R. § 1208.18(a)(1).

11   “[A]cquiescence . . . requires only that government officials

12   know of or remain willfully blind to an act and thereafter

13   breach their legal responsibility to prevent it.”    Khouzam v.

14   Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004).    Benavidez-Mira

15   argues that, because her stepfather can “act with impunity” in

16   El Salvador, and because she has knowledge of his criminal

17   acts, it is more likely than not that she will be tortured and

18   murdered there.    The record, however, does not compel the

19   conclusion that her stepfather’s position in the government –

20   described by Benavidez-Mira’s mother as a chauffeur for a

21   government engineer and “dealing with computers” – allows him

22   to act with impunity.    Although her mother testified that he


                                     4
 1   seems to know police officers, that testimony alone is

 2   insufficiently compelling.     The factual premise for Benavidez-

 3   Mira’s claim – that her stepfather will have her killed in

 4   order to keep his other criminal activity a secret – suggests

 5   that he apparently fears prosecution and cannot act with

 6   impunity.     The agency did not err in determining that

 7   Benavidez-Mira failed to demonstrate a likelihood of torture

 8   with the acquiescence of Salvadoran government officials.

 9       For the foregoing reasons, the petition for review is

10   DENIED.     As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot. Any pending request for oral argument in

14   this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk

19




                                      5